In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 16-761V
                                           (Not to be published)


*************************
                           *
KIMBERLY BEINING,          *
                           *
               Petitioner, *
                           *                                              Filed: March 20, 2017
          v.               *
                           *                                              Decision on Attorneys’
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)
HASTINGS, Special Master

       In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on January 23, 2017. On March 15, 2017, Petitioner filed an application for attorneys’
fees and costs in this matter. Petitioner requests a total award of $27,307.17, representing
$26,237.00 for attorneys’ fees, and $1,070.17 for attorneys’ costs. In accordance with General
Order #9, Petitioner also submitted a statement indicating that Petitioner incurred no
reimbursable costs in pursuit of this claim.

         On March 13, 2017, Respondent filed a Response to Petitioner’s Application for
Attorneys’ Fees and Costs, which stated that “Respondent is satisfied the statutory requirements
for an award of attorneys’ fees and costs are met in this case.” (ECF No. 31, p. 2.) However,
Respondent provided no specific comments concerning the amounts requested, and simply
“recommends that the special master exercise his discretion [to] determine a reasonable award.”
(Id., p. 3.)


1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
         •        a lump sum of $27,307.17, in the form of a check payable jointly to Petitioner
                  and Petitioner’s counsel, Alison H. Haskins, on account of services performed by
                  counsel’s law firm.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.